Exhibit 10.3
SECOND AMENDMENT
TO THE
SERVICE CORPORATION INTERNATIONAL
RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS
     WHEREAS, Service Corporation International (the “Company”) adopted the
Service Corporation International Retirement Plan for Non-Employee Directors
(the “Non-Employee Directors’ Plan”) for the benefit of the non-employee
directors of the Company;
     WHEREAS, the Board of Directors has determined that the Non-Employee
Directors’ Plan should be amended to delete the provision in Section 2.1
regarding the establishment of a mandatory retirement age;
     NOW THEREFORE, Section 2.1 of the Non-Employee Directors’ Plan is hereby
amended in its entirety to read as follows:
     “Upon ceasing to be a member of the Board of Directors of the Corporation
for any reason, other than removal therefrom as provided in the By-laws of the
Corporation and other than death (which is covered by Article IV), a Director
shall be entitled to the retirement payments hereinafter provided, subject to
the vesting schedule hereinafter stated.”
     IN WITNESS WHEREOF, by authority of the Board of Directors, this amendment
is approved and adopted by the undersigned officer, and except as hereby amended
the Non-Employee Directors’ Plan is hereby ratified and affirmed, this 10th day
of November, 2010.
SERVICE CORPORATION INTERNATIONAL

         
By:
  /s/ Gregory T. Sangalis
 
Gregory T. Sangalis    
 
  Senior Vice President    
 
  General Counsel & Secretary    

’10.Misc.Second Amendment to the SCI Retirement Plan

